—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered June 9, 1997, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defense counsel seeks to be relieved of his appointment as assigned counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of *834both the record and defense counsel’s brief leads to the same conclusion. Pursuant to a plea bargaining agreement, defendant pleaded guilty to the crime of burglary in the third degree and, after waiving the right to appeal, was sentenced as a second felony offender to a prison term of 3 to 6 years. Defendant entered a knowing, voluntary and intelligent guilty plea and his sentence was in full accordance with both the plea bargaining agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.